Citation Nr: 1549622	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  12-05 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected right ankle disability.   

2.  Entitlement to service connection for a right knee disability.   

3.  Entitlement to service connection for a left ankle disability, to include as secondary to a service-connected right ankle disability.   

4.  Entitlement to service connection for a back disability.  

5.  Entitlement to service connection for tinnitus.  

6.  Entitlement to service connection for a sleep disability, to include as due to an undiagnosed illness.  

7.  Entitlement to service connection for a gastrointestinal disability, to include as due to an undiagnosed illness.   

8.  Entitlement to service connection for an acquired psychiatric disability, to include an anxiety disorder, mood disorder, polysubstance abuse, posttraumatic stress disorder (PTSD), and an undiagnosed illness.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from May to August 1990, and from November 1990 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran was scheduled for a May 2013 before the Board.  The Veteran failed to appear at the hearing, and did not provide an explanation for her absence.  She has not requested that the hearing be rescheduled.  Therefore, the Board considers the hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2015).

The issue of a psychiatric disability, to include PTSD, is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDING OF FACT

The preponderance of the evidence of record fails to establish that the Veteran currently has a right knee disability or tinnitus, or that the Veteran's currently-diagnosed GERD, sleep disorder, left knee disability, left ankle disability, or back disability are etiologically related to her active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability, to include as secondary to service-connected right ankle disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

3.  The criteria for service connection for a left ankle disability, to include as secondary to a service-connected right ankle disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

4.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

5.  The criteria for service connection for a sleep disability, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

6.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

7.  The criteria for service connection for a gastrointestinal disability, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service. 38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2015). 

Service connection for certain chronic diseases will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2015). 

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R.  § 3.303(b) (2015).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran asserts that her alleged disabilities are the results of, or are related to, her active service.  

First, the Board notes that the Veteran has claimed that some of her disorders are part of, or are related to, an undiagnosed illness, possibly Gulf Syndrome.  The Board finds that the Veteran does not experience any undiagnosed illnesses at this point in time - no undiagnosed illness or symptoms were found at the October 2011 VA examination, providing evidence against this claim. 

Regarding the first element of service connection (i.e. a current diagnosis), importantly, the Veteran's post-service VA medical records do not show any diagnoses of a right knee disability or tinnitus.  The Veteran's post-service VA medical treatment records show complaints of multiple health issues and concerns, but do not show any reports of complaints or diagnoses of a right knee disability or tinnitus.  The April 2012 VA examination and its January 2015 addendum noted that while the Veteran experienced occasional right knee pain, she had no diagnosed right knee disability.   When it comes to tinnitus, a VA treatment note shows that the Veteran complained about an ear issue in December 2006, and did not complain about any other ear-related problems either before or since that date.  When it comes to both issues, the Veteran, in sum, has no formal diagnoses of a right knee disability or tinnitus.  The post-service medical treatment records, overall, provide evidence against these claims.   

It is important for the Veteran to appreciate that the Board understands her concerns, but she is not medically qualified to diagnose herself with these problems. 

As such, the Veteran's claims for service connection for a right knee disability and tinnitus fail.  While there is some evidence supportive of the Veteran's claim (subjective complaints of right knee pain and ear problems), the best evidence of record shows that the Veteran does not have a current diagnoses of a right knee disability and tinnitus.  In the absence of proof of a present disorder (and, if so, of a nexus between that disorder and the active military service), there can be no valid claims for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Board has considered whether the Veteran experienced a right knee disability and/or tinnitus at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, there is no evidence of a right knee disability or tinnitus at any time during the pendency of this appeal.  The Veteran also has not identified or submitted any competent evidence, to include a medical opinion diagnosing a disorder, or a medical nexus, relating her claimed disabilities to active service.

Because the Veteran does not currently experience a right knee "disability" and/or tinnitus, it is unnecessary for the Board to consider in detail whether the disorders are related to her active service.  Since the Veteran does not experience the disorders, there is nothing to service-connect.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board has reviewed this record in great detail.  The best medical evidence in this case simply does not support the claim that she has these problems. 

Accordingly, service connection for a right knee disability and tinnitus is not warranted because the Veteran has not satisfied the first requirement of service connection, i.e., a current diagnosis of a disability.  See 38 C.F.R. § 3.303; see again Gilpin, 155 F.3d at 1353; Brammer, 3 Vet. App. at 225.

The Board has considered the Veteran's lay statements in support of her claims.  In multiple written statements, the Veteran related that she believed that she had a right knee disability and tinnitus, and that they were related to her active service.

Although laypersons are competent to provide opinions on some medical issues, as to the specific issues in this case, diagnosing a current disability (in this case, a right knee disability and tinnitus) and its etiology, this issue falls outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (laypersons not competent to diagnose cancer).  As a layperson, the Veteran has not been shown to possess the medical expertise to diagnose her disabilities and their etiologies.  The claims file does not contain any medical records diagnosing the Veteran with a right knee disability and tinnitus, or linking her self-reported symptoms to her active service.  In sum, there is no evidence, medical or otherwise, to support the Veteran's statements.  Thus, as previously stated, the medical evidence of record is only against the Veteran's service connection claims.

The Veteran's reported history of continued symptomatology of a right knee disability and tinnitus since active service has also been considered but is not found to be accurate.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of her active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Notably, records do not reflect any problems related a right knee disability and tinnitus.  The mere absence of medical records does not contradict a Veteran's statements about her symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, the Board finds that the Veteran did not experience any symptoms of the claimed a right knee disability and tinnitus for years after service.  This long period without problems weighs against the claims.   

When it comes to the other claimed disabilities, the medical evidence of record does show that the Veteran has diagnoses of a left knee disability, a left ankle disability, a back disability, a gastrointestinal disability, and a sleep disorder.  However, none of the medical records tie the Veteran's diagnosed disabilities to her active service from many years ago, or to her service-connected right ankle disability.  

The Veteran underwent multiple VA examinations for her alleged disabilities.  The October 2011 examiner noted that the Veteran's STRs revealed episodes of abdominal bloating without nausea or vomiting, excessive flatulus, and one episode of gastroenteritis, but that the Veteran's present complaints of abdominal bloating without constipation, diarrhea, nausea or vomiting were usually associated with consumption of dairy products.  The examiner diagnosed the Veteran with GERD, and opined that her current GERD was not related to her in-service issues, as the symptoms were different (and her current symptoms were related to dairy consumption).   An October 2011 VA examination noted that the Veteran had a one to two year history of snoring, daytime hypersomnolence, and fatigue, and took trazadone and Ambien for her sleep problems.  An October 2011 sleep study showed no sleep apnea.  The examiner did not relate the Veteran's sleeping issues to her active service.  An April 2012 examination and its January 2015 addendum related that the Veteran's left knee disorder and left ankle disorder were not related to her active service, or to her connected right ankle disability.  A February 2015 VA examiner noted that the Veteran's back disorder was not related to her service, or to her connected right ankle disability.        

Overall, the medical evidence provides highly probative evidence against her claims. 

In addition, the Board notes again, the Veteran is not competent to evaluate her GERD, sleep disorder, left knee disability, left ankle disability, or back disability and to diagnose them, let alone to state that they were related to her active service.   

Also notably, records do not reflect any problems relating to the Veteran's GERD, sleep disorder, left knee disability, left ankle disability, or back disability (except for an episode of gastroenteritis).  The mere absence of medical records does not contradict a Veteran's statements about her symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, the Board finds that the Veteran did not experience any symptoms of the claimed conditions following active service.  This long period without problems weighs against the claim.   

In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim of entitlement to service connection for sinusitis, a bilateral foot disability, a bilateral hand disability, a bilateral arm disability, and a left hip disability, that doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014).  The claim of entitlement to service connection for right knee disability, tinnitus, GERD, sleep disorder, left knee disability, left ankle disability, and back disability are denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a Veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist Veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In this case, the Veteran was provided multiple notice letters informing her of both her and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial. 

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided with several VA examinations.  Upon review of this examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded her current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to service connection for a left knee disability, to include as secondary to service-connected right ankle disability, is denied.   

Entitlement to service connection for a right knee disability is denied.   

Entitlement to service connection for a left ankle disability, to include as secondary to a service-connected right ankle disability, is denied.   

Entitlement to service connection for a back disability is denied.  

Entitlement to service connection for tinnitus is denied.  

Entitlement to service connection for a sleep disability, to include as due to an undiagnosed illness, is denied.  

Entitlement to service connection for a gastrointestinal disability, to include as due to an undiagnosed illness, is denied.   


REMAND

The previous denials by the RO have been based on the fact that the VA psychiatric examinations related that the Veteran did not have a PTSD diagnosis.  The Veteran's VA medical treatment records show that she now has a diagnosis of PTSD which conforms to the DSM-V criteria, and that she has been in long-term treatment for the disability.  See VA 6/14 treatment notes.  

As such, the Veteran should be afforded a new VA psychiatric examination to determine the etiology of her PTSD, if any (assuming the examiner finds evidence of this problem at this time).  

Her claimed stressor of being in fear for her life due to SKUD attacks in Iraq, and being almost bitten by a deadly spider, should be specifically considered by the examiner. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA psychiatric examination. The examination should include all necessary diagnostic testing and evaluation.  The claims file, including a complete copy of this remand, must be made available to the examiner, who should note that review in the examination report.  Rationale for all requested opinions shall be provided.  The examiner should respond to the following:

a) Confirm the existence of any current acquired psychiatric disabilities, making specific findings regarding whether the Veteran satisfies the Diagnostic and Statistical Manual of Mental Disorders criteria of the American Psychiatric Association for respective diagnoses, including PTSD, depression, and/or an anxiety disorder.

b) Taking into consideration that the Veteran has a current PTSD diagnosis that conforms to the DSM-V criteria, per her VA treatment notes, opine whether it is at least as likely as not (50 percent probability or greater) that the disability had its onset in service or is otherwise etiologically related to service, to include her service in Iraq, and her declared stressors.  If PTSD is not found, the examiner should explain.

c) For every other psychiatric disability diagnosed (if any), opine whether it is at least as likely as not (50 percent probability or greater) that the disability had its onset in service or is otherwise etiologically related to service, to include her service in Iraq, and her declared stressors.

d) In addition, for every psychiatric disability diagnosed, opine whether it is at least as likely as not (a 50 percent or better probability) that the disability was either caused or aggravated by the Veteran's service-connected disability. The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

2. Then, readjudicate the claim.  If the benefits sought on appeal remain denied, furnish the Veteran and her representative a SSOC, and provide the requisite opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


